—Judgment, Supreme Court, New York County (Morris Goldman, J.), rendered March 5, 1982, convicting defendant, after a jury trial, of two counts of murder in the second degree, two counts of robbery in the first degree, two counts of assault in the first degree and one count of burglary in the second degree and sentencing him as a persistent violent felony offender to concurrent indeterminate terms of imprisonment of from 25 years to life on each of the murder counts, 12 Vi to 25 years on each of the robbery counts and 7 Vi to 15 years on the felony assault and burglary counts and to a consecutive 7 Vi- to 15-year term on the depraved indifference assault count, affirmed.
We affirm because the guilt of the defendant was convincingly established by the evidence. We are constrained, however, to comment on the impassioned peroration with which the Assistant District Attorney concluded his summation. The charges involved a robbery in which a policeman was killed and a young girl was shot and blinded in one eye. The factual evidence was a sufficient testament to the horror of the crimes. Nonetheless, in summation the prosecutor made an extended, graphic and emotional exhortation. "It is the duty of the prosecutor to refrain from overzealous advocacy [citation omitted] even in cases of clearest guilt” (People v Canty, 31 AD2d 976, 977). In a closer case, this summation could well have tipped the scales; requiring a reversal. However, here the defendant’s guilt was clearly established, and we find that the prosecutor’s error did not impinge upon the rights of the defendant. Concur—Carro, Lynch and Milonas, JJ.; Murphy, P. J., concurs in the result only.